
	

113 HR 1731 IH: Egg Products Inspection Act Amendments of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1731
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Schrader (for
			 himself, Mr. Denham,
			 Mr. Farr, Mr. Fitzpatrick, Mr.
			 Campbell, and Mr. Huffman)
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To provide for a uniform national standard for the
		  housing and treatment of egg-laying hens, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Egg Products Inspection Act Amendments
			 of 2013.
		2.Hen housing and
			 treatment standards
			(a)DefinitionsSection
			 4 of the Egg Products Inspection Act (21 U.S.C. 1033) is amended—
				(1)by redesignating
			 subsection (a) as subsection (c);
				(2)by redesignating
			 subsections (b), (c), (d), (e), (f), and (g) as subsections (f), (g), (h), (i),
			 (j), and (k), respectively;
				(3)by redesignating
			 subsections (h) and (i) as subsections (n) and (o), respectively;
				(4)by redesignating
			 subsections (j), (k), and (l) as subsections (r), (s), and (t),
			 respectively;
				(5)by redesignating
			 subsections (m), (n), (o), (p), (q), (r), (s), (t), (u), (v), (w), (x), (y),
			 and (z) as subsections (v), (w), (x), (y), (z), (aa), (bb), (cc), (dd), (ee),
			 (ff), (gg), (hh), and (ii), respectively;
				(6)by inserting
			 before subsection (c), as redesignated by paragraph (1), the following new
			 subsections:
					
						(a)The term
				adequate environmental enrichments means adequate perch space,
				dust bathing or scratching areas, and nest space, as defined by the Secretary
				of Agriculture, based on the best available science, including the most recent
				studies available at the time that the Secretary defines the term.
						(b)The term
				adequate housing-related labeling means a conspicuous, legible
				marking on the front or top of a package of eggs accurately indicating the type
				of housing that the egg-laying hens were provided during egg production, in one
				of the following formats:
							(1)Eggs from
				free-range hens to indicate that the egg-laying hens from which the eggs
				or egg products were derived were, during egg production—
								(A)not housed in
				caging devices; and
								(B)provided with
				outdoor access.
								(2)Eggs from
				cage-free hens to indicate that the egg-laying hens from which the eggs
				or egg products were derived were, during egg production, not housed in caging
				devices.
							(3)Eggs from
				enriched cages to indicate that the egg-laying hens from which the eggs
				or egg products were derived were, during egg production, housed in caging
				devices that—
								(A)contain adequate
				environmental enrichments; and
								(B)provide the hens a
				minimum of 116 square inches of individual floor space per brown hen and 101
				square inches of individual floor space per white hen.
								(4)Eggs from
				caged hens to indicate that the egg-laying hens from which the eggs or
				egg products were derived were, during egg production, housed in caging devices
				that either—
								(A)do not contain
				adequate environmental enrichments; or
								(B)do not provide the
				hens a minimum of 116 square inches of individual floor space per brown hen and
				101 square inches of individual floor space per white
				hen.
								;
				(7)by inserting after
			 subsection (c), as redesignated by paragraph (1), the following new
			 subsections:
					
						(d)The term
				brown hen means a brown egg-laying hen used for commercial egg
				production.
						(e)The term
				caging device means any cage, enclosure, or other device used for
				the housing of egg-laying hens for the production of eggs in commerce, but does
				not include an open barn or other fixed structure without internal caging
				devices.
						;
				(8)by inserting after
			 subsection (k), as redesignated by paragraph (2), the following new
			 subsections:
					
						(l)The term
				egg-laying hen means any female domesticated chicken, including
				white hens and brown hens, used for the commercial production of eggs for human
				consumption.
						(m)The term
				existing caging device means any caging device that was
				continuously in use for the production of eggs in commerce up through and
				including December 31,
				2011.
						;
				(9)by inserting after
			 subsection (o), as redesignated by paragraph (3), the following new
			 subsections:
					
						(p)The term
				feed-withdrawal molting means the practice of preventing food
				intake for the purpose of inducing egg-laying hens to molt.
						(q)The term
				individual floor space means the amount of total floor space in a
				caging device available to each egg-laying hen in the device, which is
				calculated by measuring the total floor space of the caging device and dividing
				by the total number of egg-laying hens in the
				device.
						;
				(10)by inserting
			 after subsection (t), as redesignated by paragraph (4), the following new
			 subsection:
					
						(u)The term new
				caging device means any caging device that was not continuously in use
				for the production of eggs in commerce on or before December 31,
				2011.
						;
				and
				(11)by inserting at
			 the end the following new subsections:
					
						(jj)The term
				water-withdrawal molting means the practice of preventing water
				intake for the purpose of inducing egg-laying hens to molt.
						(kk)The term
				white hen means a white egg-laying hen used for commercial egg
				production.
						.
				(b)Housing and
			 treatment of egg-Laying hensThe Egg Products Inspection Act (21
			 U.S.C. 1031 et seq.) is amended by inserting after section 7 (21 U.S.C. 1036)
			 the following new sections:
				
					7A.Housing and
				treatment of egg-laying hens
						(a)Environmental
				enrichments
							(1)Existing caging
				devicesBeginning 15 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, all existing caging devices shall provide egg-laying hens
				housed therein adequate environmental enrichments.
							(2)New caging
				devicesBeginning 9 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, all new caging devices shall provide egg-laying hens housed
				therein adequate environmental enrichments.
							(3)Caging devices
				in California
								(A)New caging
				devicesAll caging devices in California installed after the date
				of enactment of the Egg Products Inspection
				Act Amendments of 2013 shall provide egg-laying hens housed
				therein adequate environmental enrichments beginning 3 months after that date
				of enactment.
								(B)Existing caging
				devicesAll caging devices in California installed before the
				date of enactment of the Egg Products
				Inspection Act Amendments of 2013 shall provide egg-laying hens
				housed therein adequate environmental enrichments beginning January 1,
				2024.
								(b)Floor
				space
							(1)Existing caging
				devicesAll existing cages devices shall provide egg-laying hens
				housed therein—
								(A)beginning 4 years
				after the date of enactment of the Egg
				Products Inspection Act Amendments of 2013 and until the date
				that is 15 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, a minimum of 76 square inches of individual floor space per
				brown hen and 67 square inches of individual floor space per white hen;
				and
								(B)beginning 15 years
				after the date of enactment of the Egg
				Products Inspection Act Amendments of 2013, a minimum of 144
				square inches of individual floor space per brown hen and 124 square inches of
				individual floor space per white hen.
								(2)New caging
				devicesAll new caging devices shall provide egg-laying hens
				housed therein—
								(A)beginning 3 years
				after the date of enactment of the Egg
				Products Inspection Act Amendments of 2013 and until the date
				that is 6 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, a minimum of 90 square inches of individual floor space per
				brown hen and 78 square inches of individual floor space per white hen;
								(B)beginning 6 years
				after the date of enactment of the Egg
				Products Inspection Act Amendments of 2013 and until the date
				that is 9 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, a minimum of 102 square inches of individual floor space
				per brown hen and 90 square inches of individual floor space per white
				hen;
								(C)beginning 9 years
				after the date of enactment of the Egg
				Products Inspection Act Amendments of 2013 and until the date
				that is 12 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, a minimum of 116 square inches of individual floor space
				per brown hen and 101 square inches of individual floor space per white
				hen;
								(D)beginning 12 years
				after the date of enactment of the Egg
				Products Inspection Act Amendments of 2013 and until the date
				that is 15 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, a minimum of 130 square inches of individual floor space
				per brown hen and 113 square inches of individual floor space per white hen;
				and
								(E)beginning 15 years
				after the date of enactment of the Egg
				Products Inspection Act Amendments of 2013, a minimum of 144
				square inches of individual floor space per brown hen and 124 square inches of
				individual floor space per white hen.
								(3)California
				caging devices
								(A)Existing caging
				devicesAll caging devices in California installed before the
				date of enactment of the Egg Products
				Inspection Act Amendments of 2013 shall provide egg-laying hens
				housed therein—
									(i)beginning January
				1, 2015, and through December 31, 2023, a minimum of 134 square inches of
				individual floor space per brown hen and 116 square inches of individual floor
				space per white hen; and
									(ii)beginning January
				1, 2024, a minimum of 144 square inches of individual floor space per brown hen
				and 124 square inches of individual floor space per white hen.
									(B)New caging
				devicesAll caging devices in California installed after the date
				of enactment of the Egg Products Inspection
				Act Amendments of 2013 shall provide egg-laying hens housed
				therein—
									(i)beginning 3 months
				after the date of enactment of the Egg
				Products Inspection Act Amendments of 2013, and through December
				31, 2023, a minimum of 134 square inches of individual floor space per brown
				hen and 116 square inches of individual floor space per white hen; and
									(ii)beginning January
				1, 2024, a minimum of 144 square inches of individual floor space per brown hen
				and 124 square inches of individual floor space per white hen.
									(c)Air
				quality
							(1)In
				generalBeginning 2 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, an egg handler shall provide all egg-laying hens under his
				ownership or control with acceptable air quality, which does not exceed more
				than 25 parts per million of ammonia during normal operations.
							(2)Temporary excess
				ammonia levels allowedNotwithstanding paragraph (1), an egg
				handler may provide egg-laying hens under the ownership or control of such
				handler with air quality containing more than 25 parts per million of ammonia
				for temporary periods as necessary because of extraordinary weather
				circumstances or other unusual circumstances.
							(d)Forced
				moltingBeginning 2 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, no egg handler may subject any egg-laying hen under his
				ownership or control to feed-withdrawal or water-withdrawal molting.
						(e)EuthanasiaBeginning
				2 years after the date of enactment of the Egg Products Inspection Act Amendments of
				2013, an egg handler shall provide, when necessary, all
				egg-laying hens under his ownership or control with euthanasia that is humane
				and uses a method deemed Acceptable by the American Veterinary
				Medical Association.
						(f)Prohibition on
				new unenrichable cagesNo person shall build, construct,
				implement, or place into operation any new caging device for the production of
				eggs to be sold in commerce unless the device—
							(1)provides the
				egg-laying hens to be contained therein a minimum of 76 square inches of
				individual floor space per brown hen or 67 square inches of individual floor
				space per white hen; and
							(2)is capable of
				being adapted to accommodate adequate environmental enrichments.
							(g)Exemptions
							(1)Recently-installed
				existing caging devicesThe requirements under subsections (a)(1)
				and (b)(1)(B) shall not apply to any existing caging device that was first
				placed into operation between January 1, 2008, and December 31, 2011. This
				exemption shall expire on December 31, 2029, at which time the requirements
				contained in subsections (a)(1) and (b)(1)(B) shall apply to all existing
				caging devices.
							(2)Hens already in
				productionThe requirements under subsections (a)(1), (a)(2),
				(b)(1)(B), and (b)(2) shall not apply to any caging device containing
				egg-laying hens who are already in egg production on the date that such
				requirement takes effect. This exemption shall expire on the date that such
				egg-laying hens are removed from egg production.
							(3)Small
				producersThis section shall not apply to an egg handler who
				buys, sells, handles, or processes eggs or egg products solely from 1 flock of
				not more than 3,000 egg-laying hens.
							(4)Educational and
				research institutionsThe provisions of this section related to
				housing, treatment, or housing-related labeling shall not apply to egg
				production at an accredited educational or research institution, or to the
				purchase, sale, handling, or processing of eggs or egg products in connection
				with such production.
							(5)Individual
				enclosuresThe environmental enrichment requirements under
				subsection (a) shall not apply to any caging device that contains only 1
				egg-laying hen.
							(6)Other livestock
				or poultry productionThis section shall apply only to commercial
				egg production. This section shall not apply to the production of pork, beef,
				turkey, dairy, broiler chicken, veal, or other livestock or poultry.
							7B.Phase-in
				conversion requirements
						(a)National
				conversion requirements
							(1)First conversion
				phaseBeginning 6 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, at least 25 percent of the egg-laying hens in commercial
				egg production shall be housed either in new caging devices or in existing
				caging devices that provide the hens contained therein with a minimum of 102
				square inches of individual floor space per brown hen and 90 square inches of
				individual floor space per white hen.
							(2)Second
				conversion phaseBeginning 12 years after the date of enactment
				of the Egg Products Inspection Act Amendments
				of 2013, at least 55 percent of the egg-laying hens in commercial
				egg production shall be housed either in new caging devices or in existing
				caging devices that provide the hens contained therein with a minimum of 130
				square inches of individual floor space per brown hen and 113 square inches of
				individual floor space per white hen.
							(3)Final conversion
				phaseBeginning December 31, 2029, all egg-laying hens confined
				in caging devices shall be provided adequate environmental enrichments and a
				minimum of 144 square inches of individual floor space per brown hen and 124
				square inches of individual floor space per white hen.
							(b)California
				conversion requirements
							(1)First conversion
				phaseBeginning 2 years and 6 months after the date of enactment
				of the Egg Products Inspection Act Amendments
				of 2013, at least 25 percent of the egg-laying hens in commercial
				egg production in California shall be provided adequate environmental
				enrichments and a minimum of 134 square inches of individual floor space per
				brown hen and 116 square inches of individual floor space per white hen.
							(2)Second
				conversion phaseBeginning 5 years after the date of enactment of
				the Egg Products Inspection Act Amendments of
				2013, at least 50 percent of the egg-laying hens in commercial
				egg production in California shall be provided adequate environmental
				enrichments and a minimum of 134 square inches of individual floor space per
				brown hen and 116 square inches of individual floor space per white hen.
							(3)Third conversion
				phaseBeginning 7 years and 6 months after the date of enactment
				of the Egg Products Inspection Act Amendments
				of 2013, at least 75 percent of the egg-laying hens in commercial
				egg production in California shall be provided adequate environmental
				enrichments and a minimum of 134 square inches of individual floor space per
				brown hen and 116 square inches of individual floor space per white hen.
							(4)Final conversion
				phaseBeginning 10 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, all egg-laying hens in commercial egg production in
				California shall be provided adequate environmental enrichments and a minimum
				of 144 square inches of individual floor space per brown hen and 124 square
				inches of individual floor space per white hens.
							(c)Compliance
							(1)In
				generalAt the end of 6 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, the Secretary shall determine, after having reviewed and
				analyzed the results of an independent, national survey of caging devices,
				whether—
								(A)the requirements
				of subsection (a)(1) have been met; and
								(B)the requirements
				of subsection (b)(2) have been met.
								(2)Requirements
				metIf the Secretary finds that the requirements of subsection
				(a)(1) have not been met, then beginning January 1, 2020, the floor space
				requirements (irrespective of the date such requirements expire) related to new
				caging devices contained in subsection (b)(2)(B) of section 7A shall apply to
				existing caging devices placed into operation prior to January 1, 1995.
							(3)Requirements not
				metIf the Secretary finds that the requirements of subsection
				(b)(2) have not been met, then beginning 1 year from the date of the
				Secretary’s finding, the floor space and enrichments requirements (irrespective
				of the date such requirements come into force) contained in subsection
				(a)(3)(A) and subsection (b)(3)(B)(ii) of section 7A shall apply to all caging
				devices in California.
							(4)ReportAt
				the end of 12 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, and again after December 31, 2029, the Secretary shall
				submit to the Committee on Agriculture of the House of Representatives and the
				Committee on Agriculture, Nutrition, and Forestry of the Senate a report on
				compliance with subsections (a) and (b).
							(5)Relationship to
				other lawNotwithstanding section 12, the remedies provided in
				this subsection shall be the exclusive remedies for violations of this
				section.
							.
			(c)InspectionsSection
			 5 of the Egg Products Inspection Act (21 U.S.C. 1034) is amended—
				(1)in subsection (d),
			 in the first sentence, by inserting (other than requirements with
			 respect to housing, treatment, and housing-related labeling) after
			 as he deems appropriate to assure compliance with such
			 requirements; and
				(2)in subsection
			 (e)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking and;
						(ii)by
			 redesignating subparagraph (B) as subparagraph (C);
						(iii)by
			 inserting after subparagraph (A) the following new subparagraph:
							
								(B)are derived from
				egg-laying hens housed and treated in compliance with section 7A;
				and
								;
				and
						(iv)in
			 subparagraph (C), as redesignated by clause (ii), by inserting adequate
			 housing-related labeling and after contain;
						(B)in paragraph (2),
			 by striking In the case of a shell egg packer and inserting
			 In the cases of an egg handler with a flock of more than 3,000
			 egg-laying hens and a shell egg packer;
					(C)in paragraph (3),
			 by inserting (other than requirements with respect to housing,
			 treatment, and housing-related labeling) after to ensure
			 compliance with the requirements of paragraph (1); and
					(D)in paragraph (4),
			 by striking with a flock of not more than 3,000 layers. and
			 inserting who buys, sells, handles, or processes eggs or egg products
			 solely from 1 flock of not more than 3,000 egg-laying hens..
					(d)LabelingSection
			 7(a) of the Egg Products Inspection Act of 1970 (21 U.S.C. 1036(a)) is amended
			 by inserting adequate housing-related labeling, after
			 plant where the products were processed,.
			(e)Limitation on
			 exemptions by secretarySection 15(a) of the Egg Products
			 Inspection Act of 1970 (21 U.S.C. 1044(a)) is amended in the matter preceding
			 paragraph (1) by inserting (not including subsection (c) of section
			 8) after exempt from specific provisions.
			(f)ImportsSection
			 17(a)(2) of the Egg Products Inspection Act of 1970 (21 U.S.C. 1046(a)(2)) is
			 amended by striking subdivision thereof and are labeled and
			 packaged and inserting subdivision thereof; and no eggs or egg
			 products capable of use as human food shall be imported into the United States
			 unless they are produced, labeled, and packaged.
			3.Enforcement of
			 hen housing and treatment standardsSection 8 of the Egg Products Inspection Act
			 (21 U.S.C. 1037) is amended—
			(1)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g),
			 respectively;
			(2)by inserting after
			 subsection (b) the following new subsection:
				
					(c)(1)No person shall buy,
				sell, or transport, or offer to buy or sell, or offer or receive for
				transportation, in any business or commerce any eggs or egg products derived
				from egg-laying hens housed or treated in violation of any provision of section
				7A.
						(2)No person shall buy, sell, or
				transport, or offer to buy or sell, or offer or receive for transportation, in
				any business or commerce any eggs or egg products derived from egg-laying hens
				unless the container or package, including any immediate container, of the eggs
				or egg products, beginning 1 year after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, contains adequate housing-related labeling.
						(3)No person shall buy, sell, or
				transport, or offer to buy or sell, or offer or receive for transportation, in
				any business or commerce, in California, any eggs or egg products derived from
				egg-laying hens unless the egg-laying hens are provided floor space and
				enrichments equivalent to that required under subsections (a)(3) and (b)(3) of
				section 7A of this Act regardless of where the eggs are
				produced.
						;
				and
			(3)in subsection (e)
			 (as redesignated by paragraph (1)), in the matter preceding paragraph (1), by
			 inserting 7A, after section.
			4.State and local
			 authoritySection 23 of the
			 Egg Products Inspection Act (21 U.S.C. 1052) is amended—
			(a)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively;
			(b)by inserting after
			 subsection (b) the following new subsection:
				
					(c)Prohibition
				against additional or different requirements than federal requirements related
				to minimum space allotments for housing egg-Laying hens in commercial egg
				productionRequirements within the scope of this Act with respect
				to minimum floor space allotments or enrichments for egg-laying hens housed in
				commercial egg production which are in addition to or different than those made
				under this Act may not be imposed by any State or local jurisdiction. Otherwise
				the provisions of this Act shall not invalidate any law or other provisions of
				any State or other jurisdiction in the absence of a conflict with this
				Act.
					;
				and
			(c)by inserting after
			 subsection (e) (as redesignated by subsection (a)) the following new
			 subsection:
				
					(f)Role of
				california department of food and agricultureWith respect to
				eggs produced, shipped, handled, transported, or received in California prior
				to the date that is 15 years after the date of enactment of the
				Egg Products Inspection Act Amendments of
				2013, the Secretary shall delegate to the California Department
				of Food and Agriculture the authority to enforce sections 7A(a)(3), 7A(b)(3),
				8(c)(3), and
				11.
					.
			5.Effective
			 dateThis Act shall take
			 effect on the date of enactment of this Act.
		
